DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/2021 has been entered.
The RCE incorporates by reference the after-final amendment dated 5/24/2021 which has now been entered and considered for this Office Action.

Response to Arguments
Applicant's arguments filed 5/24/2021 have been fully considered but they are not persuasive.
Applicant argues by way of amendment that the prior art does not teach the first and second segments abutting each other along a longitudinal axis of the flexible elongate member. Applicant points to elements 263 and 265 of Fig. 3 of the present application as an example illustration of this limitation which has been reproduced below with annotations:

As we can see in Applicant’s Fig. 3, elements 263 and 265 appear to abut each other along a longitudinal axis of the flexible elongate member; i.e., they face each other in a contacting manner, in a direction that is along the longitudinal axis of the flexible elongate member as illustrated in the annotated Fig. 3 above (see dotted arrows).
This argument is not found to be persuasive because Lee-1 teaches the same configuration as shown in the Lee-1’s Fig. 10 reproduced below with annotations.

see dotted arrows).

Applicant argues by way of amendment that the prior art does not teach the first and second pluralities of individually controllable transducers are disposed circumferentially about a longitudinal axis of the flexible elongate member.
This is not found to be persuasive in view of Lee-1’s disclosure of another embodiment which teaches pluralities of individually controllable transducers disposed circumferentially about a longitudinal axis of the flexible elongate member (see Fig. 4; ¶ [0048]); and therefore would have been obvious to further modify Lee-1 to incorporate such feature in order to electronically scan a 3D imaging volume in real-time and electronically steer the therapy beam anywhere within the 3D imaging volume.

    PNG
    media_image5.png
    732
    753
    media_image5.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 4, 5, 7, 10, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2007/0073135 A1 (hereinafter “Lee-1”) in view of Kohler et al., US 2014/0005521 A1 (hereinafter “Kohler”).
Regarding claim 1, Lee-1 discloses an ultrasound system (system 10, Fig. 1, ¶ [0037]) comprising:
an ultrasound device (imaging and therapy catheter 14, Fig. 1, ¶ [0037]; catheter 72, Fig. 10), comprising:
a flexible elongate member (the aforementioned catheter 14; catheter body 74, Fig. 10) configured to be positioned within anatomy of a patient (patient 12, Fig. 1, ¶ [0037]), the flexible elongate member comprising:
a proximal portion (the portion of the catheter connected to the catheter positioning system and/or imaging system 18, Fig. 1) and
a distal potion (16, Fig. 1, ¶ [0037]; the portion of the catheter body shown in Fig. 10
an ultrasound transducer array (common array 94, Fig. 10, ¶ [0070]) positioned at the distal portion of the flexible elongate member, wherein the ultrasound transducer array includes a plurality of transducer elements (elements 82 and 80) arranged in:
a first segment (imaging array 78, Fig. 10) configured to emit a first ultrasound signal (implied from ultrasound imaging; region 90 represents the imaged region, Fig. 10) with a first frequency (88, Fig. 7; “Referring now to FIG. 7, the operating frequencies of the ablation and imaging arrays may be distinct from one another. As shown, the frequency response of the ablation array 86 does not overlap the frequency response of the imaging array 88. As will be described further, this non-overlapping of the frequency responses can be exploited to achieve simultaneous imaging and ablation.” ¶ [0069]), and
a second segment (ablation array 76, Fig. 10) configured to emit a second ultrasound signal (ablation beam 92) with a second frequency (86, Fig. 7) different than the first frequency (“Referring now to FIG. 7, the operating frequencies of the ablation and imaging arrays may be distinct from one another. As shown, the frequency response of the ablation array 86 does not overlap the frequency response of the imaging array 88. As will be described further, this non-overlapping of the frequency responses can be exploited to achieve simultaneous imaging and ablation.” ¶ [0069]
the first and second segments abutting each other along a longitudinal axis of the flexible elongate member (see Fig. 10 which illustrates the ablation array 76 and the imaging array 78 abutting each other along the longitudinal axis of catheter 74).
It is not entirely clear whether the transducers of Lee-1 necessarily are independently-controlled. Further, Lee-1 does not teach a beamforming controller at the distal portion of the flexible elongate member, let alone the claimed plurality of signal lines.

Kohler teaches an ultrasound system, comprising:
an ultrasound device (catheter 1100, Fig. 11), comprising:
a flexible elongate member (shaft 1002 of catheter 1100, Fig. 11) comprising a distal portion (distal end 1004, Fig. 11)
an ultrasound transducer array (array 1008, Fig. 11) positioned at the distal portion of the flexible elongate member (see Fig. 11), wherein the ultrasound transducer array includes a plurality of independently-controlled transducer elements (the elements of array 1008, Fig. 11);
a beamforming controller (integrated circuit 1102, Fig. 11; see discussion below) at the distal portion of the flexible elongate member (integrated circuit 1102 is disposed at the distal portion 1004, Fig. 11), wherein the beamforming controller is configured to independently drive each of the plurality of independently-controlled transducer elements (implied since each element has its own respective signal line connected to the integrated circuit 1102 as shown in Fig. 11
a plurality of signal lines (lines drawn between each element of array 1008 and the integrated circuit 1102 are understood to be signal lines) coupling each of the independently-controlled transducer elements in the ultrasound transducer array.
It is noted that the integrated circuit 1102 as discussed above is used for controlling both diagnostic and therapy applications (¶ [0136]). Further, the integrated circuit 1102 controls the transducer elements in order to provide electronic control of the adjustable focus (see claims 7 and 8 of Kohler). In this sense, the ordinarily skilled artisan would have recognized that the integrated controller may read on a beamforming controller because the purpose of beamforming is to focus the ultrasound transmission/reception beam.

It would have been obvious to one having ordinary skill in the art to modify the invention of Lee-1 such that the transducer elements are independently controlled and by providing a beamforming controller at the distal portion of the flexible elongate member, wherein the beamforming controller is configured to independently drive each of the plurality of independently-controlled transducer elements; and a plurality of signal lines coupling each of the independently-controlled transducer elements in the ultrasound transducer array to the beamforming controller, as taught by Kohler; and the ordinarily skilled artisan would have been motivated to make this modification in order to focus the ultrasound transmission/reception beam.

claim 2, Lee-1 modified by the teachings of Kohler teaches the invention of claim 1. Lee-1 further discloses that the second frequency (86) is lower than the first frequency (88); see Fig. 7.

Regarding claim 4, Lee-1 modified by the teachings of Kohler teaches the invention of claim 1. Lee-1 further discloses that the first segment (78) is disposed on a first portion (the portion of the common array 94 corresponding to the imaging array 78) of the ultrasound traducer array (common array 94) and the second segment (76) is disposed on a second portion (the portion of the common array 94 that corresponds to the ablation array 76) of the ultrasound transducer array (common array 94) adjacent to the first portion (Fig. 10 illustrates that the first portion and the second portion are adjacent to each other).
Lee-1 further discloses that the ultrasound transducer array may be a two-dimensional array (“It is also contemplated that the integrated array may be a 2D imaging and 2D ablation array (not shown). Such a construction would also allow for full real-time 3D imaging and real-time 3D ablation without requiring catheter motion.” ¶ [0073]).
 
In view of the modifications discussed above regarding claim 1, the two-dimensional array would be of the independently-controlled transducer elements; further the first and second segments would respectively comprise first and second pluralities of the independently controlled transducer elements, and respectively be in communications with the beamforming controller respectively via first and second signals lines.

Regarding claim 5, Lee-1 modified by the teachings of Kohler teaches the invention of claim 1. The ordinarily skilled artisan would have recognized that resonant frequency of an ultrasound transducer array is a material property of such array. The resonant frequency of an array is the frequency at which the frequency response of the array exhibits the highest amplitude. In this sense, the ordinarily skilled artisan would see annotated Fig. 7 of Lee-1 below).

Since the resonant frequency is a material property of the transducer, it is therefore implied that the material which forms the first segment has a resonant frequency that is higher than that of the material that forms the second segment.

Regarding claim 7, Lee-1 modified by the teachings of Kohler teaches the invention of claim 1. Lee-1 discloses that the first segment of the ultrasound transducer array is configured to receive ultrasound echoes reflected from the anatomy and associated with the first ultrasound signal (implied from ultrasound imaging; that is how ultrasound imaging works).

Regarding claim 10, Lee-1 modified by the teachings of Kohler teaches the invention of claim 1. Lee-1 further discloses that the ultrasound transducer array is configured to direct the second ultrasound signal to a first portion of anatomy (e.g., 96(a), Fig. 14) and a second portion of anatomy (e.g., 96(b), Fig. 14) different from the “As shown in FIG. 14, electronic steering of the ablation beam allows multiple ablation sites 96(a), 96(b), and 96(c) to be ablated at a single catheter position”, ¶ [0074]).

Regarding claim 15, it is noted that the recitation that the method is “executable by a beamforming controller located in the distal end of a medical device that is positioned within anatomy of a patient to process ultrasound signals emitted by a multi-dimensional array of individually-controllable transducers” does not necessarily require that the steps of the method must be executed by the recited beamforming controller (unless such a step is claimed as such). It only requires that they are executable by (i.e., able or capable of being executed by) the recited beamforming controller.
Lee-1 discloses a method executable1 by a beamforming controller located in the distal end of a medical device (imaging and therapy catheter 14, Fig. 1, ¶ [0037]; catheter 72, Fig. 10) that is positioned within anatomy of a patient to process ultrasound signals emitted by a multi-dimensional array of individually-controllable transducers, comprising:
activating, a first plurality of the transducers (imaging array 78, Fig. 10)  in the multi-dimensional array (common array 94, Fig. 10, ¶ [0070]) to transmit a first ultrasound signal (implied from ultrasound imaging, 64, Fig. 5; region 90 represents the imaged region, Fig. 10) with a first frequency (88, Fig. 7; “Referring now to FIG. 7, the operating frequencies of the ablation and imaging arrays may be distinct from one another. As shown, the frequency response of the ablation array 86 does not overlap the frequency response of the imaging array 88. As will be described further, this non-overlapping of the frequency responses can be exploited to achieve simultaneous imaging and ablation.” ¶ [0069]) to image an area of interest of the anatomy (region 90, Fig. 10);
receiving, from the first plurality of transducers in the multi-dimensional arrays, signals indicative of ultrasound echoes reflected from the anatomy in response to the first ultrasound signal (implied from ultrasound imaging, 64, Fig. 5; region 90 represents the imaged region, Fig. 10); and
transmitting, with a second plurality of transducers (ablation array 76, Fig. 10) in the multi-dimensional array (common array 94, Fig. 10, ¶ [0070]), a second ultrasound signal (ablation beam 92; 70, Fig. 5) with a second frequency that is different from the first frequency (86, Fig. 7; “Referring now to FIG. 7, the operating frequencies of the ablation and imaging arrays may be distinct from one another. As shown, the frequency response of the ablation array 86 does not overlap the frequency response of the imaging array 88. As will be described further, this non-overlapping of the frequency responses can be exploited to achieve simultaneous imaging and ablation.” ¶ [0069]) to the area of interest within the anatomy (96, Fig. 10).
Lee-1 does not make clear that the (first and second) plurality of transducers necessarily are individually-controllable. Further, Lee-1 does not teach the claimed beamformer, let alone the disposed in the claimed location.
 
see above regarding claim 1). 
Further, the beamforming controller is used to activate the first plurality of individually-controllable transducers in the multi-dimensional array to transmit a first ultrasound signal with a first frequency to image an area of interest of the anatomy (see above regarding claim 1).

It would have been obvious to one having ordinary skill in the art to modify the invention of Lee-1 such that the transducer elements (including the first and second transducers) are independently controlled and such that the activating step is performed by a beamforming controller located in the distal end of a medical device that is positioned within anatomy of a patient (i.e., the distal end of a catheter) to process ultrasound signals emitted by a multi-dimensional array of individually-controllable transducers, as taught by Kohler; and the ordinarily skilled artisan would have been motivated to make this modification in order to focus the ultrasound transmission/reception beam.

While the embodiment of Lee-1’s Fig. 10 (modified in view of the teachings of Kohler as discussed above) does not teach that the first plurality of the individually-controllable transducers and the second plurality of the individually-controllable transducers are disposed circumferentially about a longitudinal axis of the flexible Further, reference numeral 58 is representative of a real-time three-dimensional imaged volume. In the illustrated embodiment, the real-time three-dimensional imaged volume 58 is shown as having a cylindrical volume. The imaging beam is mechanically and/or electronically scanned throughout the imaged volume 58. In a presently contemplated configuration, reference numeral 60 is representative of a steerable beam capable of providing therapy to the identified one or more regions of interest (not shown). The ablation beam 60 may be steered within the three-dimensional imaged volume 58. Also, as previously noted, the ablation beam 60 may be steered manually or electronically.”
It would have been obvious to one having ordinary skill in the art to further modify the first and second pluralities of the individually-controllable transducers  of the modified invention of Lee-1 such that they are disposed circumferentially about a longitudinal axis of the flexible elongate member, as taught by another embodiment of Lee-1; and the ordinarily skilled artisan would have been motivated to make this modification in order to electronically scan a 3D imaging volume in real-time and electronically steer the therapy beam anywhere within the 3D imaging volume.

Regarding claim 20, Lee-1 modified by the teachings of Kohler teaches the invention of claim 15. Lee-1 further discloses directing transmission of the second ultrasound signal (e.g., the solid ablation beam illustrated in Fig. 14) from the second plurality of transducer (ablation array 76; which is modified to be individually-controllable as discussed above regarding claim 15) to a first portion (e.g., ablation site 96(b)) of the e.g., the dotted ablation beam illustrated in Fig. 14) from the second plurality of transducer (ablation array 76; which is modified to be individually-controllable as discussed above regarding claim 15) to a second portion (e.g., ablation site 96(c)) of the area of interest different than the first portion of the area of interest without moving the ultrasound transducer array (without moving the ultrasound transducer array as recited in the claim is implied by “As shown in FIG. 14, electronic steering of the ablation beam allows multiple ablation sites 96(a), 96(b), and 96(c) to be ablated at a single catheter position” ¶ [0076]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee-1 in view Kohler as applied to claim 1 above, and further in view of Shung “Diagnostic Ultrasound: Imaging and Blood Flow Measurements” 2006 (hereinafter “Shung”) and Lee et al., US 2006/0206028 A1 (hereinafter “Lee-2”).
Regarding claim 3, Lee-1 modified in view of the teachings of Kohler discloses the invention of claim 1; further that the first frequency is an imaging frequency and that the second frequency is a therapeutic frequency (see above regarding claim 1); but does not disclose that the first frequency is between 10 MHz and 70 MHz and the second frequency is between 20 kHz and 5 MHz.
Shung teaches: “Intravascular ultrasound scanners typically are operated in the frequency range from 20 to 60 MHz depending upon the imaging catheter used” (page 157). The ordinarily skilled artisan would have recognized that imaging with such a high 
Lee-2 teaches an ablation (via cavitation) ultrasound frequency “should be in the 0.5 MHz (MegaHertz) to 2 MHz range to obtain good ultrasound confinement.” (¶ [0077])
MPEP 2144.05 recites in part:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").

In this case, the claimed ranges (between 10 MHz and 70 MHz and between 20 kHz and 5 MHz for the first and second frequencies respectively) overlap the disclosed ranges in prior art as discussed above.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of Lee-1 such that the first/imaging frequency is between 10 MHz and 70 MHz as claimed because the claimed range overlaps with the disclosed range of 20 to 60 MHz for intravascular ultrasound imaging as taught by Shung; and the ordinarily skilled artisan would have been motivated to make this modification in order to achieve a high enough 
It would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of Lee-1 such that the second/therapeutic frequency is between 20 kHz and 5 MHz as claimed because the claimed range overlaps with the disclosed range of 0.5 MHz to 2 MHz for ultrasound ablation (via cavitation) as taught by Lee-2; and the ordinarily skilled artisan would have been motivated to make this modification in order obtain a good ultrasound confinement.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee-1 in view of Kohler as applied to claim 1 above, and further in view of Shung.
Regarding claim 6, Lee-1 modified in view of the teachings of Kohler discloses the invention of claim 1; but does not disclose that the ultrasound transducer array comprises at least one of PZT, CMUT, or PMUT.
MPEP 2144.07 recites in part:
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).


Shung teaches various materials for ultrasound transducers including PZT which are used as transducer materials because they possess very strong piezoelectric properties (see section 3.1, pages 39-41). Piezoelectric properties include the direct and reverse/inverse piezoelectric effects which are material properties which allow the transducer to receive and transmit/produce ultrasound waves respectively (see section 3.1, pages 39-41).
Since the intended purpose of the ultrasound transducer array in Lee-1 is to produce ultrasound signals/ultrasound waves, and PZT is a suitable material for transducers for the purposes of producing/transmitting ultrasound waves (due to the piezoelectric properties of PZT) as taught by Shung, the ordinarily skilled artisan would have recognized that PZT is therefore a suitable material for the ultrasound transducer array of Lee-1.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of Lee-1 such that the ultrasound transducer array comprises PZT, as taught by Shung, because PZT would have been recognized as a suitable material for the ultrasound transducer array in Lee-1 for the purposes of producing/transmitting ultrasound wave due to the piezoelectric properties of PZT.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee-1 in view of Kohler as applied to claim 1 above, and further in view of Wong et al., US 2005/0267453 A1 (hereinafter “Wong”).
Regarding claim 11, Lee-1 modified by the teachings of Kohler discloses the invention of claim 1; but does not disclose a switch to selectively switch between transmitting signals with the first segment and transmitting signals with the second segment. As discussed above regarding claim 1, imaging signals are transmitted with the first segment and ablation signals are transmitted with the second segment.
Wong teaches a switch (a switch is implied from switching the transducer array between imaging electronics and ablation electronics, ¶ [0018], [0026]) to selectively switch between transmitting imaging signals and transmitting ablation signal (e.g., performing imaging first, then switching to ablation to perform ablation second, ¶ [0026]).
It would have been obvious to one having ordinary skill in the art to further modify the modified invention of Lee-1 by providing a switch to selectively switch between transmitting imaging signals and transmitting ablation signal, as taught by Wong; and the ordinarily skilled artisan would have been motivated to make this modification in order to facilitate switching between imaging and ablation. Since the imaging signals of Lee-1 are transmitted with the first segment and the ablation signals of Lee-1 are transmitted with the second segment, as discussed above regarding claim 1, it follows that selectively switching between transmitting imaging signals and transmitting ablation signal would result in selectively switching between transmitting signals with the first segment and the second segment.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee-1 in view of Kohler as applied to claim 1 above, and further in view of Stigall and Wong.
Regarding claim 12, Lee-1 discloses the invention of claim 1 but does not disclose a substrate including electrical conductors connected to the ultrasound transducer array, the electrical conductors configured to selectively switch between transmitting signals with the first segment and the second segment.
Stigall teaches a substrate (MEMS component 138, Fig. 5) including electrical conductors (e.g., 150 and 151, Fig. 5) connected to the ultrasound transducer array (ultrasound transducer 142, Fig. 5; “ultrasound transducer comprises a transducer array formed of a plurality of ultrasound transducers” ¶ [0014]).
It would have been obvious to one having ordinary skill in the art to further modify the modified invention of Lee-1 by providing a substrate including electrical conductors connected to the ultrasound transducer array, as taught by Stigall; and the ordinarily skilled artisan would have been motivated to make this modification in order to accommodate a controller in communication with the ultrasound transducer array.
Lee-1 modified by the teachings of Kohler and Stigall does not teach that the electrical conductors configured to selectively switch between transmitting signals with the first segment and the second segment
Wong teaches electrical conductors (see annotated figure below) configured to selectively switch between transmitting imaging signals and transmitting ablation signal e.g., performing imaging first, then switching to ablation to perform ablation second, ¶ [0026]).

It would have been obvious to one having ordinary skill in the art to modify the modified invention of Lee-1 by configuring the electrical conductors to selectively switch between transmitting imaging signals and transmitting ablation signal, as taught by Wong; and the ordinarily skilled artisan would have been motivated to make this modification in order to facilitate switching between imaging and ablation. Since the imaging signals of Lee-1 are transmitted with the first segment and the ablation signals of Lee-1 are transmitted with the second segment, as discussed above regarding claim 1, it follows that selectively switching between transmitting imaging signals and transmitting ablation signal would result in selectively switching between transmitting signals with the first segment and the second segment.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee-1 in view of Kohler as applied to claim 1 above, and further in view of Zhai et al., US 2018/0064415 A1 (hereinafter “Zhai”).
Regarding claim 13, Lee-1 modified by the teachings of Kohler discloses the invention of claim 1. Lee-1 further discloses interconnect leads 84 configured to control transmission of signals of the first and second segments; but does not disclose separate first and second cables, where the first cable is configured to control transmission of signals of the first segment and the second cable is configured to control transmission of signals of the second segment.
Zhai teaches a first cable (“The conductors 22 are cables” ¶ [0030]) configured to control transmission of signals of an imaging transducer array segment (14) (“conductors 22 that carry the signals between the beamformer 24 and the array 14” ¶ [0022]; “the conductors 22 for applying waveforms […] for imaging with the array 14.” ¶ [0045]). Zhai further teaches a second cable (“One or more conductors 22 are also provided for the ablation transducer 18.” ¶ [0030]; “The conductors 22 are cables” ¶ [0030]) configured to control transmission of signals of an ablation transducer array segment (18) (“One or more conductors 22 are also provided for the ablation transducer 18.” ¶ [0030]) (“the conductors 22 for applying waveforms for ablation with the ablation transducer 18” ¶ [0045]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Lee-1 by providing a first cable configured to control transmission of signals of the first segment and a second cable configured to control transmission of signals of the second 
Otherwise, regarding claim 14, Lee-1 discloses interconnect leads 84 configured to control transmission of signals of both the first segment and the second segment (“The ablation array and imaging array are controlled by control commands that are input thereto across interconnect leads 84. In addition to providing control commands, the interconnect leads 84 include readout leads that carry imaging data from the imaging array elements to the imaging system (FIG. 1).” ¶ [0068]); but does not disclose that the interconnect leads are a cable.
Zhai teaches a cable configured to control transmission of signal of both a first/imaging segment and a second/ablation segment (“The beamformer 24 connects with the conductors 22 for applying waveforms for ablation with the ablation transducer 18 and/or for imaging with the array 14.” ¶ [0045]; the conductors 22 may be a cable such as a coaxial cable, ¶ [0030]). The ordinarily skilled artisan would have understood that a coaxial cable has shielding.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Lee-1 such that the interconnect leads 84 are a coaxial cable, as taught by Zhai, in order to provide for shielding as part of the coaxial cable.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee-1 in view of Kohler as applied to claim 15 above, and further in view of Lee-2.
Regarding claim 18, Lee-1 modified by the teachings of Kohler discloses the invention of claim 15. Lee-1 discloses the therapeutic procedure is an ablation as discussed above; but does not disclose that the therapeutic procedure comprises an ultrasound cavitation procedure that includes forming ultrasound cuts into calcification within the anatomy.
Lee-2 teaches an ablation procedure that comprises an ultrasound cavitation procedure that includes forming ultrasound cuts into calcification within the anatomy (“As mentioned before, the ablation of deposited plaques by the ultrasonic power emission is based upon the formation cavitations. More specifically, an intense ultrasound wave with wavelengths smaller but not substantially smaller than the inside diameter of the blood vessel wall will create a multitude of micro cavities, each being a partial vacuum, in a fluid that collapse rapidly with an implosion. The mechanical energy released by the sudden “implosion” is responsible for its ability to pulverize hardened calcification layer under the diseased tissue. These micro cavitations are quite small, of the order of micrometers in diameter when they collapse. The imploding cavitations work best in attacking hard, fragile and inelastic substances such as a calcified tissue. The cavitations will break up the soft, albeit inelastic diseased tissue of a plaque as well. On the other hand, they will have virtually no effect on otherwise flexible and highly elastic healthy muscle tissue that form the bulk of the blood vessel wall as the collapsing cavities can only provide primarily highly localized mechanical bending and compression but no tearing action. The flexibility and elasticity of the healthy tissue can easily absorb the imploding pressure with a slight local deflection and/or compression. But a hardened calcified tissue is too stiff to yield to the bending and compression stress of the localized implosion hence will be shattered by it.” ¶ [0075]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified invention of Lee-1 such that the therapeutic procedure comprises an ultrasound cavitation procedure that includes forming ultrasound cuts into calcification within the anatomy, as taught by Lee-2; and the ordinarily skilled artisan would have been motivated to make this modification in order to cut away calcification and diseased tissue of plaques via the aforementioned implosion of the cavitations while having “virtually no effect on otherwise flexible and highly elastic healthy muscle tissue that form the bulk of the blood vessel wall” (¶ [0075]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee-1 in view of Kohler and Lee-2 as applied to claim 18 above, and further in view of American Institute of Physics “Highlights of upcoming acoustics meeting in New Orleans” EurekAlert.org November 2007 (hereinafter “AIP”) and Lewis et al., “A Phantom feasibility study of acoustic enhanced drug diffusion in neurological tissue” November 1, 2007 (hereinafter “Lewis”).
Regarding claim 19, Lee-1 modified by the teachings of Kohler and Lee-2 discloses the invention of claim 18; but does not disclose that the second ultrasound signal prepares a portion of the anatomy for delivery of medication.
“Now George Lewis Jr. (george@cornellbme.com) and his colleagues at Cornell University are testing the use of acoustic pulses to help brain tissue absorb chemotherapy drugs faster. Using various pulse sequences, they showed that focused ultrasound could enhance the uptake of cancer drugs in brain-like tissues. They believe that focused ultrasound agitates the tissues matrices causing enhanced permeability for the drug, and by mechanically pushing it with radiation forces where the acoustical waves are focused. The drugs can then spread further and faster into the tissues than by unassisted diffusion alone.”, 1) ACOUSTICS AND BRAIN CANCER). Lewis’ data suggest that a second ultrasound signal (i.e., focused ultrasound) can be used to increase perfusion of drugs into tissue (e.g., see Fig. 2 and 3 of Lewis).
It would have been obvious to obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Lee-1 invention such that the second ultrasound signal prepares a portion of the anatomy for delivery of medical, as taught by AIP and Lewis; and the ordinarily skilled artisan would have been motivated to make this modification in order to increase the perfusion of drugs into the tissue, thus enhancing drug uptake compared to that of unassisted diffusion alone.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Warnking, US 2016/0008636 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958.  The examiner can normally be reached on Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is understood by the ordinarily skilled artisan that the recited steps of Lee-1 are capable of being executed by a beamforming controller (or any other arbitrary controller for that matter) located in the distal end of a medical device that is positioned within anatomy of a patient to process ultrasound signals emitted by a multi-dimensional array of individually-controllable transducers (or located in anything other arbitrary location of the medical device for that matter).